Citation Nr: 0634067	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-10 331	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 27, 1981, Board of Veterans' Appeals (Board) 
decision, which denied entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU) from February 20, 1969, through December 
17, 1975.    



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from January 1967 to February 
1969. 

This matter is currently before the Board on motion by the 
veteran as to CUE in a November 27, 1981, Board decision.  38 
C.F.R. § 20.1405 (a)).  


FINDING OF FACT

The Board's November 27, 1981, decision, which denied 
entitlement to TDIU from February 20, 1969, through December 
17, 1975, was consistent with and supported by the evidence 
of record and the existing legal authority.


CONCLUSION OF LAW

The November 27, 1981, Board decision was not clearly and 
unmistakably erroneous in denying entitlement to TDIU from 
February 20, 1969, through December 17, 1975.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1411 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE claims are not conventional 
appeals, but requests for revisions of previous decisions.  
Therefore, the regulations pertinent to VA's duties to notify 
and to assist are not applicable to CUE claims.  See Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001).  Thus, a remand 
for any further technical compliance with the pertinent 
provisions is not necessary.

The veteran has argued that there was CUE in the November 27, 
1981, Board decision, which denied entitlement to TDIU from 
February 20, 1969, through December 17, 1975.  

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous 
determinations of the Board that are final and binding, 
including decisions of the degree of disability, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R.  § 20.1404(b).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992) 

A brief review of the procedural history shows that the 
veteran filed a claim for service connection for the 
residuals of a back injury in March 1969.  In a September 
1969 rating action service connection was granted for 
discogenic disc disease.  A 10 percent evaluation was 
assigned, effective in February 1969.  

On February 4, 1970 (dated February 2,1970), the RO received 
a Statement in Support of Claim (VA Form 21-4138).  The 
veteran acknowledged the grant of service connection for the 
back disability and the denial of other benefits.  He 
requested that the RO attempt to locate missing records.  

On February 20, 1970, the RO received an Income Net Worth and 
Employment Statement with an attached VA Form 21-4138 (dated 
February 17, 1970).

On April 7, 1970, the RO received the veteran's request for a 
physical examination.  

In May 1970, the RO notified the veteran of the denial of 
entitlement to TDIU in an April 1, 1970, rating action.  No 
timely disagreement with the notice is on file.

A routine VA examination was conducted in July 1974.  The 
veteran was notified in August 1974 of the continuance of the 
10 percent rating for the back disability.  

In a January 1976 rating action, a temporary total rating 
based on hospital treatment was granted effective from 
December 1975.  

A June 1976 rating extended the temporary rating for 1-month 
and the disability was reduced to 60 percent from May 1976.  

The temporary total rating was extended to July 1976 in an 
August 1976 rating action.  

A November 1976 rating action granted a TDIU effective from 
July 1, 1976.   

In a VA Form 21-4138 received in July 1978, the veteran 
contended that his back disability should have been rated 
higher since service discharge.  He claimed that he 
continuously requested higher disability evaluations during 
this time period.  

In November 1981, the Board concluded that there was no error 
in the RO's assignment of the 10 percent evaluation for the 
back disability from February 20, 1969, through December 17, 
1975.  The Board determined that the veteran did not perfect 
timely appeals to the September 1969 rating action that 
granted service connection for the back disorder, the April 
1970 rating action that denied a TDIU, or the August 1974 
rating action, which continued the 10 percent rating for the 
back disability.

The veteran contends that correspondence which was received 
at the RO on February 20, 1970 constitutes a notice of 
disagreement with the September 1969 rating decision.  

As noted above, on February 20, 1970, the RO received an 
Income Net Worth and Employment Statement.  He also submitted 
a VA Form 21-4138 (dated February 17, 1970).  The veteran 
described his inservice back injury and post service medical 
history.  He ended his statement by stating:

At present my disability is rated 10%, 
however my service connected disability 
makes it impossible to work.  Request you 
review medical records from V.A.H. for a 
new determination on service-connected.

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200.  A notice of disagreement must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the agency of original jurisdiction; (4) be filed within 
one year after the date of mailing of notice of the agency of 
original jurisdiction decision; and (5) be filed by the 
claimant or the claimant's authorized representative.  
Importantly, this document does not have the requisite 
information required to be a timely notice of disagreement.  
Nowhere did the veteran express disagreement with the 
September 1969 rating decision which granted service 
connection for a back disability.  

It is specifically noted that, while special wording is not 
required, a notice of disagreement must be in terms that can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  (Emphasis 
added) Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  
While the veteran indicated that he was unable to work 
because of his service-connected disability, he did not 
express any disagreement with the prior determination, or any 
intent to seek appellate review of the decision.  For that 
reason his February 1970 statement does not constitute a 
notice of disagreement with the September 1969 decision under 
the law then in effect. 

Under these circumstances, veteran has simply failed to 
establish, undebatably, that the correct facts, as they were 
then known, were not before the Board on November 27, 1981, 
or that the RO failed to correctly apply the extant statutory 
or regulatory provisions; and that, but for the alleged 
error, the outcome of the claim would have been difference.  
In sum, the Board concludes that the Board decision of 
November 27, 1981, did not involve CUE by not granting a TDIU 
from February 20, 1969, through December 17, 1975.  
Significantly, it is also not shown by the evidence that 
there was a grant of a TDIU otherwise in order based on the 
facts found in 1969 and 1981 by the Board.  The appeal is 
denied.


ORDER

The claim of CUE in a November 1981 Board decision is denied.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



